               Case 2:19-cv-01051-JLR Document 21 Filed 11/17/20 Page 1 of 3




 1                                                                The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT FOR THE
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
   NORTHWEST ENVIRONMENTAL
10
   ADVOCATES,                                       CASE NO. 2:19-cv-01051-JLR
11                  Plaintiff,
                                                    JOINT STATUS REPORT AND
12                           v.
                                                    [PROPOSED] ORDER
13 UNITED STATES ENVIRONMENTAL
   PROTECTION AGENCY,                           Noted for: November 3, 2020
14
                               Defendant.
15
          Plaintiff Northwest Environmental Advocates (“NWEA”) and Defendant United
16
17 States Environmental Protection Agency (“EPA”) (collectively “the parties”), by and
18 through counsel, submit this Joint Status Report pursuant to the Court’s Order. Dkt. No. 19.
19 The only remaining issue in this Freedom of Information Act litigation is NWEA’s claim for
20 costs and fees.
21          Since the parties’ last status report, NWEA provided EPA with a settlement proposal
22 for its claim for costs and fees. EPA is currently obtaining authorization to enter into
23 settlement discussions with NWEA. If resolved, the parties will dismiss this case without
24 further judicial intervention.
25
            The parties request that they be allowed to submit a status report to the Court in
26
   thirty days to allow EPA to obtain settlement authorization and in order to permit the parties
27
   with enough time to engage in settlement discussions. Good cause exists for this request
28

     Joint Status Report and Proposed Order                              UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     19-cv-1051-JLR- 1
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
                Case 2:19-cv-01051-JLR Document 21 Filed 11/17/20 Page 2 of 3




1
     because, if settlement discussions are successful, this case would be fully resolved.
2
     Accordingly, the parties jointly propose a joint status report to be filed on or before
3
     December 3, 2020.
4
             Respectfully submitted this 3rd day of November 2020.
5
6                                                     BRIAN T. MORAN
                                                      United States Attorney
7
8                                                     /s/ Michelle R. Lambert
                                                      MICHELLE R. LAMBERT, NYS #4666657
9
                                                      Assistant United States Attorney
10                                                    United States Attorney’s Office
                                                      1201 Pacific Avenue, Suite 700
11
                                                      Tacoma, Washington 98402
12                                                    Phone: 206-428-3800
                                                      Fax: 253-428-3826
13
                                                      E-mail: michelle.lambert@usdoj.gov
14                                                    Attorneys for Defendant
15
                                                      /s/ Paul Kampmeier
16                                                    Paul Kampmeier, WSBA #31560
                                                      Kampmeier & Knutsen PLLC
17
                                                      811 First Avenue, Suite 468
18                                                    Seattle, Washington 98104
                                                      Tel: (206) 858-6983
19
                                                      Email: paul@kampmeierknutsen.com
20                                                    Attorneys for Plaintiff
21
22
23
24
25
26
27
28

      Joint Status Report and Proposed Order                                UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, SUITE 700
      19-cv-1051-JLR- 2
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3800
               Case 2:19-cv-01051-JLR Document 21 Filed 11/17/20 Page 3 of 3




1
                                              [PROPOSED] ORDER
2
            IT IS SO ORDERED. The parties will submit a joint status report on or before
3
     December 3, 2020.
4
            Dated this 17th day of November, 2020.
5
6
7
8
9
                                              A
                                              JAMES L. ROBART
10                                            United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Joint Status Report and Proposed Order                                  UNITED STATES ATTORNEY
                                                                             1201 PACIFIC AVENUE, SUITE 700
     19-cv-1051-JLR- 3
                                                                              TACOMA, WASHINGTON 98402
                                                                                     (253) 428-3800
